DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

       WILTON STATION CONDOMINIUM ASSOCIATION, INC.,
                         Appellant,

                                    v.

   DEPARTMENT OF BUSINESS & PROFESSIONAL REGULATION,
     DIVISION OF FLORIDA CONDOMINIUMS, TIMESHARES,
                    AND MOBILE HOMES,
                         Appellee.

                              No. 4D18-2919

                             [October 3, 2019]

   Administrative appeal from the Department of Business and
Professional Regulation, Division of Florida Condominiums, Timeshares,
and Mobile Homes; L.T. Case No. 2017-020348.

  Darrin B. Gursky of Gursky Ragan, P.A., Miami, for appellant.

   Ross Marshman, Chief Appellate Counsel, Department of Business and
Professional Regulation, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and GERBER, JJ., concur.

                         *           *           *

  Not final until disposition of timely filed motion for rehearing.